Case 2:19-cv-07599-ODW-JEM Document 112 Filed 07/15/21 Page 1 of 2 Page ID #:2204


   1

   2

   3

   4

   5

   6

   7

   8
                          UNITED STATES DISTRICT COURT
   9
                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11
       ANGELICA R. UNTALAN,                       Case No. 2:19-cv-7599 ODW (JEMx)
  12
                        Plaintiff,                ORDER CONTINUING PRETRIAL
  13                                              CONFERENCE AND TRIAL
       vs.                                        DATES
  14
       WARREN A. STANLEY, et al.,
  15

  16                    Defendants.

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            -1-
Case 2:19-cv-07599-ODW-JEM Document 112 Filed 07/15/21 Page 2 of 2 Page ID #:2205


   1         Upon the parties’ stipulation and good cause appearing therefor, IT IS HEREBY
   2   ORDERED that the Court’s January 28, 2021 Order is hereby amended and the following
   3
       dates are set:
   4
             Jury Trial: January 11, 2022 at 9:00 a.m.
   5
             Motions in Limine hearing: January 3, 2022 at 1:30 p.m.
   6
             Deadline to file Oppositions to Motions in Limine: December 27, 2021
   7

   8
             Deadline to file Motions in Limine: December 20, 2021

   9         Final Pretrial Conference: December 20, 2021 at 1:30 p.m.

  10         Deadline to file Pretrial Documents: December 13, 2021.
  11   DATED: July 15, 2021
  12

  13
                                                       __________________________________
  14                                                   HON. OTIS D. WRIGHT, II
                                                       United States District Judge
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 -2-
